Citation Nr: 0004736	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits for residuals of surgery 
for Dupuytren's contracture release of the right hand 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  Hearings were held 
at the RO in December 1993 and June 1996 before a local 
hearing officer.  


FINDINGS OF FACT

1.  The veteran was hospitalized at the VA Medical Center in 
Shreveport, Louisiana (VAMC) in November 1992, at which time 
he underwent Dupuytren's release of the right hand.  

2.  The November 1992 VA surgery and associated treatment or 
lack of treatment resulted in additional disability involving 
the right hand.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for residuals of surgery for 
Dupuytren's contracture release of the right hand are met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.102 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained, which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he incurred an additional 
disability, namely residuals of surgery for Dupuytren's 
contracture release of the right hand, as a result of VA 
treatment.  He specifically contends that the additional 
disability is a result of treatment provided by the VA 
Medical Center (VAMC) located in Shreveport, Louisiana in 
November 1992.

The applicable statute provides that, where a veteran 
sustains a disease or injury, or an aggravation of an 
existing disease or injury, as the result of VA training, 
hospitalization, medical, or surgical treatment or a course 
of vocational rehabilitation, or as a result of having 
submitted to an examination, not the result of such veteran's 
own willful misconduct, and such disease, injury or 
aggravation results in additional disability or the death of 
such veteran, disability or death compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (a) (1999).

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 38 C.F.R. § 3.358(b) (1999).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)	When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 38 C.F.R. § 3.358(c) (1999).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected. 38 C.F.R. § 3.800.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1,1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. 
§ 1151 as negligence is now a factor to be considered and, 
thus, would be less favorable to veteran than the statute 
prior to the revisions.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will be applied, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Accordingly, the more favorable 
version of 38 U.S.C.A. § 1151, in effect before October 1997, 
will be applied to the veteran's claim.

The evidence of record demonstrates that the veteran was 
hospitalized in the VAMC in November 1992.  The report of 
this hospital discharge summary indicates that the veteran 
had been experiencing a significant amount of flexion 
contractures of the PIP [proximal interphalangeal] joints of 
his right ring and middle fingers which were causing him a 
great amount of difficulty and disability since he is right 
handed.  Dupuytren's contracture release of the right hand 
was performed during this hospitalization.  At the time of 
discharge there was some residual paresthesia in all digits 
of the right hand presumably from his long acting axillary 
block.  The report also notes that he was to return to the 
orthopedic clinic on November 30, 1992, in order to discuss 
further range of motion exercises for his hand and to check 
the splints.  

A VA orthopedic clinic progress note, dated November 30, 
1992, shows that the veteran was status post release right 
hand for one week and that he was in an extension splint.  It 
was also noted that he was healing well with no purulence.  
Pain medication was shown to have been prescribed and the 
veteran was noted to have been instructed to remove his 
splint daily to perform ROM exercises.  

He was seen at VA orthopedic clinic on December 18, 1992 for 
a follow-up visit.  At that time it was reported that the 
veteran was status post Dupuytren's release for one month for 
the right ring and middle fingers.  It was also noted that he 
was doing well.  The treatment plan indicated that he was to 
continue ROM exercises as well as wear the splint at night.  

A January 1993 VA orthopedic clinic progress note shows that 
the veteran complained of right hand pain.  The PIP joints 
were still contracted at 60 degrees.  Status post Dupuytren's 
release of the right hand was diagnosed.  He was instructed 
to continue to use extension splint and to do ROM exercises.  

A February 1993 VA orthopedic clinic progress note indicates 
that the veteran left without being seen, but stated that he 
was unable to both wear his splint and do ROM exercises.  

The veteran was hospitalized at a VA facility in April 1993 
for recurrent Dupuytren's contracture of the right hand.  It 
was reported that he had been experiencing increasing 
contractures of the right long and ring fingers.  He was 
admitted for occupational therapy.  Examination showed 
metacarpal phalangeal (MP) joints at approximately 90 
[degrees], PIP joints at approximately 45 degrees, and distal 
interphalangeal joints (DIP) at about 30 degrees on his ring 
and long fingers.  It was noted that after extensive physical 
therapy and paraffin therapy, along with the use of extension 
splints, the veteran gained almost to neutral of his MP's, 
greater than 45 degrees of his PIP's, and without change of 
his DIP's.  It was recommended that the veteran seek private 
injections and therapy near his home.  

Of record is a May 1993 Review of a Plan of Care/Assessment 
for Outpatient Rehabilitation form, from a private facility.  
It was noted that the veteran had reported that the pain had 
gotten worse since the November 1992 surgery, and that his 
hand was non-functional.  His grip strength was 3/5 with 
increased pain.  He was using a wrist immobilzer.  He 
reported decreased strength, ROM, pain, and burning.  It was 
noted that the veteran had been treated a total of three 
times and that no further therapy was indicated except at 
home to be performed by the veteran himself.

A private physician's report dated in May 1993, indicates 
that the veteran had Dupuytren's excision of the right hand 
at the VAMC in November 1992.  The veteran informed the 
physician that no postoperative splinting was carried out and 
that little if any initial therapy was conducted.  An 
evaluation showed two very tightly contracted scar bands in 
the ring and long fingers which resulted in fixed flexion 
contractures of about 90 degrees at the PIP joints.  He had 
extremely tight metacarpal phalangeal joints in all four 
fingers.  There was some swelling in the dorsum of the hand.  
The veteran complained of hypesthesia particularly in the 
dorsum of the hand.  The physician was unclear whether this 
represented a problem with the median palmer cutaneous nerve 
or was simply the result of the wound healing.  He appeared 
to have full function of the thumb with pain.  It was further 
reported that the veteran had stiffness in all uninvolved 
joints, tenderness and limitation of extension of the wrist 
and pain.

A May 1993 VA orthopedic clinic progress note indicates that 
the veteran's right hand deformity was identical to the 
preoperative condition despite VA hospitalization and therapy 
in April 1993.  It was further noted that the [November 1992] 
Dupuytren's release procedure had failed secondary to lack of 
postoperative extension, due to the veteran's noncompliance 
as well as the failure of VA to order new splint early in the 
postoperative period. 

A private hospital operative report dated in October 1993 
shows a preoperative diagnosis of fixed flexion contractures, 
right long, ring, and little fingers, status post previous 
excision Dupuytren's contracture, right hand and palm.  The 
postoperative diagnosis was noted to be the same, with 
findings of recurrent Dupuytren's contracture in the right 
long and ring fingers with shortening of all structures 
including skin, neurovascular bundles, fibrous flexor tendon 
sheath, and flexor tendons.  Exploratory surgery of the right 
hand was performed.  

He underwent private physical therapy in October and November 
1993.  

Personal hearing were held at the RO in December 1993 and 
June 1996.  The veteran essentially stated that he 
experienced damage to his right hand as a result of the 
November 1992 VA surgery.  He testified that he was not 
contacted for the purpose of undergoing physical therapy 
until April 1993, 5 months after his surgery.  He added that 
he complied with all instructions concerning the performance 
of exercises.  

A September 1997 letter submitted by a private physician 
indicates that he had followed the veteran for several months 
following a distal radius fracture, which had healed 
uneventfully.  He commented that the veteran had a history of 
two prior Dupuytren's contracture of the right hand surgeries 
which left him with PIP flexion contractures of the long and 
ring fingers, and, to a lesser extent, the little finger, 
resulting in the inability to actively or passively extend 
his fingers.  It was further noted that he had difficulty 
with his hand in grasping things and getting his hand in his 
pocket.  The letter further indicated that the veteran, in 
September 1997, underwent PIP amputations of the long and 
ring fingers of the right hand because of continued problems 
with flexion contractures and no relief with physical 
therapy.  

The Board remanded this case in January 1998 in order to 
accomplish additional development of the evidence.  In 
pertinent part, following VA orthopedic examination, the 
examiner was to render an opinion as to the following:

What is the degree of medical 
probability that the appellant 
developed any identifiable 
additional disability(ies) 
concerning his right hand, due to 
treatment, to include the 
Dupuytren's contracture procedure 
and/or the subsequent physical 
therapy or the claimed delay in the 
therapy he received at the VAMC in 
Shreveport, Louisiana. 

The report of VA examination dated in December 1998 contains 
a diagnosis of Dupuytren's contractures of the hands 
bilaterally.  The clinical history indicated that the veteran 
fell in March 1997 and his right arm was placed in a cast.  
When the cast was removed he had contractures of the third 
and fourth fingers of the right hand which caused a great 
deal of pain.  To relieve the pain the distal two phalanges 
of the third and fourth fingers were amputated.  The 
diagnoses included Dupuytren's contracture, bilaterally.  The 
examiner indicated that the veteran had definite functional 
loss of both hands and loss of the distal third and fourth 
digits of the right hand.  Color photographs were taken in 
conjunction with this examination are have been associated 
with the record.  The examiner indicated that it did not 
appear that prior surgeries provided the veteran at the VAMC 
caused an increase in the progression of the disease.  

The veteran was examined by a VA orthopedist in May 1999.  
The report shows that review of the veteran's record 
indicates that in August 1990 minor contractures of the ring 
and middle fingers were diagnosed.  A comprehensive history 
of the veteran's problems associated with his right hand was 
documented.  The veteran complained of depressed function of 
the right hand, his dominant hand.  Palmar fascia 
fibromatosis - Dupuytren's contracture was diagnosed.  The 
physician opined that the veteran's surgical procedure was 
prolonged due to the nature of Dupuytren's contracture which 
is in itself an insidious and invasive process involving the 
palmar fascia and all its extensions.  It was added that the 
nature of this produces a slow contracture in the fingers and 
that the chain of events in the veteran's history was 
classical.  The orthopedist pointed out that complete 
extension was obtained or gained at the conclusion of the 
[1992] surgical procedure.  For this phase of treatment, 
therefore, it was noted that the surgery was successful and 
corrected the basic condition.  The physician went on to 
indicate that, upon entering the healing phase, the 
postoperative management became of importance; of equal 
stature to the surgery itself.  Maintenance of splintage and 
ROM were noted to be most important, and, if this link of the 
chain is broken, it was pointed out, then the operation 
itself would not relieve the condition.  The report notes 
that the veteran's hand was failing in the process of 
physical therapy management two weeks postoperatively.  He 
noted that the use of the splint was painful and hard to 
bear, and that any delay, regardless of the cause would 
logically have a negative effect on the outcome of the 
surgical result.  

In direct response to the question posed above contained as 
part of the Board's January 1999 Remand, the orthopedist 
indicated that he was unable to establish a component element 
that would logically produce an answer as to any disability 
due to the natural progress of the disease or disability that 
was certain to result from or intended to result from the 
surgery.  Therefore, he added, he was unable to state a 
component that would be due to VA treatment as opposed to 
other caused.  

An addendum to the May 1999 VA orthopedic examination, dated 
in June 1999, and completed by the same examining 
orthopedist, indicated that, the answer to the above-cited 
query, was "affirmative."  He added that he was unable to 
answer the remainder of the questions as to components of the 
disability without resorting to speculation.  

Review of the record shows that an additional addendum, dated 
in July 1999, from the same VA orthopedist as referenced 
above, has also been made part of the record.  This addendum, 
it was noted by the physician, was intended to provide 
comment as to the instructions cited in Paragraph 3(b) of the 
Board's January 1998 Remand.  Paragraph 3(b) indicated:

If the answer to the above is 
affirmative, the examiner should 
provide comments as to which 
specific components of the 
additional disability(ies) are due 
to VA treatment as opposed to other 
causes, including the "baseline" 
level of disability present before 
VA treatment and any disability due 
to the natural progress of the 
disease or injury, or whether the 
disabilities were certain to result 
from or intended to result from the 
surgery.  A complete rationale for 
all opinions expressed should be 
included in the examination report.

The orthopedist noted that the veteran's basic condition of 
Dupuytren contracture, and accompanying finger contractures, 
was corrected by the operative procedure performed at the 
VAMC [1992].  It was also noted that the baseline condition 
of the disorder owing to the nature of the disease remained, 
even though the effect of the fibromatosis was removed and/or 
corrected.  The physician pointed out that the underlying 
disease or baseline condition produced a tendency for 
recurrence of the contractures of the fingers of the entire 
hand unless splintage and motion were promoted 
postoperatively.  Failure of physical therapy treatment and 
splintage or the lack of these, it was noted, allowed the 
fibromatosis to reassert itself.  He noted that it was 
reasonable to assume, and logical, that the veteran's right 
hand function returned to its preoperative non-functional 
state as far as the right hand was concerned and would place 
him in the same physical status that he was prior to the 
surgical procedure.  The chain of events then led to the 
final procedure of amputation of the ring and middle finger 
elements at the proximal interphalangeal joint.  
Additionally, it was noted that these disabilities were not 
certain to result from and were not intended to result from 
the surgery.  

To summarize, in the May 1999 addendum, the VA examiner 
indicated that the treatment by the VA did result in 
additional disability.  The June 1999 addendum is somewhat 
unclear.  The physician indicated that the physical therapy 
treatment and splintage or the lack of these allowed the 
fibromatosis to reassert itself and that it was reasonable to 
assume that the right hand function returned to its 
preoperative non-functional state.  However, the examiner 
indicated that these disabilities were not certain to result 
from and were not intended to result from the surgery.

In this regard the objective medical evidence shows that 
prior to the November 1992 surgery the Dupuytren's 
contracture involve the PIP of the middle and ring fingers of 
the right hand.  Postoperatively, the rehabilitation was 
unsuccessful.  When evaluated by a private physician in May 
1993 the contractures of the middle and ring fingers had 
returned.  However, additional findings included stiffness in 
all uninvolved joints, tenderness and limitation of extension 
of the wrist and pain and swelling.  The October 1993 private 
hospital report showed fixed flexion contractures, right long 
and ring fingers and also the little finger, and palm with 
shortening of all structures including skin, neurovascular 
bundles, fibrous flexor tendon sheath, and flexor tendons.

After reviewing the record it is the Board's judgment that 
the evidence regarding the veteran's claim is in equipoise 
which gives rise to the benefit of the doubt doctrine.  Any 
benefit of the doubt must be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (1999).  Accordingly, the Board finds that 
the surgery in November 1992 and the associated treatment or 
lack of treatment rendered by the VA resulted in additional 
disability involving Dupuytren's contracture of the right 
hand. 


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C. § 
1151 for residuals of surgery for Dupuytren's contracture 
release of the right hand is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

